Citation Nr: 0905789	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VII and VIII.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to October 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
determination issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran presented oral testimony at a personal hearing 
conducted at the RO in June 2003 before the undersigned 
Veterans Law Judge.

The Board remanded this matter for further development in 
February 2004, including for new VA examinations to be 
performed.  VA examinations were conducted following the 
Board remand.  

In an August 2006 decision, the Board denied entitlement to 
increased evaluations for residuals of perforating wound of 
right forearm, involving muscle groups VII and VIII and 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.

The Veteran thereafter appealed the August 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an August 2007 Order, the Court granted 
an August 2007 Joint Motion for Remand and vacated the 
Board's August 2006 decision.

In February 2008, the Board remanded the case to address 
certain points raised as part of the August 2007 Joint Motion 
for Remand.  The ordered development having been completed, 
the claims are now again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran had no atrophy of the intrinsic muscles of 
his right hand and no atrophy of the forearm muscles.  There 
was very little muscle mass normally distal to the gunshot 
wounds until intrinsic muscle, which are also not atrophic.

2.  Clinical evidence shows no objective evidence of 
weakness, incoordination, fatigue, or loss of motion due to 
the gunshot wound.

3.  Clinical evidence show that weakness in the forearm and 
hand extends far beyond the muscle injury or an ulnar nerve 
lesion.

4.  Clinical evidence fails to demonstrate that either of the 
Veteran's two service-connected disabilities results in 
"marked interference" with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of residuals of perforating wound of right 
forearm, involving muscle groups VII and VIII, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5307, 5308 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ulnar nerve injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the Veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

VA notified the Veteran in September 2002, March and November 
2004, and March 2008 correspondence, and as part of a May 
2003 Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOCs) issued in July 2005 and November 2008, of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The above-mentioned SOC and November 2008 SSOC informed the 
Veteran of the specific rating criteria which would provide a 
basis for increased rating regarding his service-connected 
disabilities now on appeal.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  

The March 2008 correspondence provided adequate notice of how 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While the Veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the notice provided to him 
cured any defect that may have been present.  


Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Veteran was initially service-connected for residuals of 
a right forearm wound in a November 1945 rating decision.  In 
a March 1946 rating decision, a 30 percent evaluation for 
perforating wound, right forearm, involving muscle groups VII 
and VIII was assigned.  In a January 1963 rating decision, 
the RO continued the 30 percent evaluation for the muscle 
injury under Diagnostic Code 5308.  In the same decision, the 
RO granted a separate 10 percent evaluation for residuals of 
an ulnar nerve injury, right forearm under Diagnostic Code 
8516.

On appeal, the Veteran is asserting increase disability 
evaluations are warranted for these existing service-
connected disorders.  Where entitlement to compensation has 
already been established and an increased disability rating 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Residuals of Perforating Wound of Right Forearm

The record demonstrates that the injury to the right forearm 
was due to a shell fragment wound.  With respect to the shell 
fragment wounds, the Board notes that the provisions of 38 
C.F.R. §§ 4.55, 4.56 which relate to evaluation of muscle 
injuries were revised effective July 3, 1997.  As the Veteran 
filed his claim after 1997, the revised provisions will be 
applied in this case.

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:  
(1)  In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.  (2)  In the 
case of an ankylosed shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.
(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a)  An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b)  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c)  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d)  Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle damage:  (A)  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; (B)  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C)  Diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests; (D)  Visible or measurable atrophy; (E)  
Adaptive contraction of an opposing group of muscles; (F)  
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle; (G)  Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4)(2008).

The RO rated the Veteran's service-connected wound, Muscle 
Groups VII and VIII, as 30 percent disabling under the 
provisions of Diagnostic Code 5308.  The record shows that 
the Veteran is right-handed or that his right hand is his 
dominant side.  Under Diagnostic Code 5308 for dominant hand:  
an evaluation of 10 percent is warranted for moderate 
functional impairment; 20 percent evaluation is warranted for 
moderate-severe functional impairment and; 30 percent 
evaluation is warranted for severe functional impairment.  38 
C.F.R. § 4.73, Diagnostic Code 5308 (2008).  As the Veteran 
is already receiving the highest available evaluation under 
Diagnostic Code 5308, the Board will consider Diagnostic Code 
5307, for Muscle Group VII.

Under Diagnostic Code 5307, a 30 percent evaluation is 
warranted for moderately severe impairment and a 40 percent 
evaluation is warranted for severe impairment.

In his testimony before the undersigned Judge in June 2003, 
the Veteran essentially indicated that his right arm was in 
pain.  He asserted that his shoulders were no longer level.  
See hearing transcript (transcript) at page three.  He 
reported difficulty raising his arm.  See transcript at page 
six.  He sought treatment for his right arm only one time in 
30 years, and that was for swelling.  See transcript at page 
seven.  The Veteran also complained that the last VA 
examination given, dated in September 2002, was inadequate.

The Board notes that the Veteran was provided a VA peripheral 
nerves examination in October 2002.  However, the Veteran and 
his representative testified in June 2003 that it was 
inadequate (see pages three and 10 of transcript), and the 
examination report shows that the Veteran's claims folder was 
not available to that examiner in conjunction with the 
evaluation.  In addition, there is no objective findings 
noted in the October 2002 VA examination report that could 
lead the Board to determine that an increased evaluation was 
warranted for the Veteran's muscle injury.  Based upon the 
above reasons, the Board will not consider the October 2002 
VA examination report in making a determination.  The Board 
parenthetically observes that it is unclear, following review 
of a VA muscles examination dated in September 2002, as to 
whether the examiner had access to the Veteran's claims 
folder.  

Of record is a May 2005 VA examination report which is 
pertinent to the Veteran's muscle problems.  Upon review, the 
objective findings from the VA examination report do not 
support an increased evaluation under Diagnostic Code 5307.  
The examination report indicated that the Veteran had no 
atrophy of the intrinsic muscles of his right hand and no 
atrophy of the forearm muscles.  There was very little muscle 
mass normally distal to the gunshot wounds until intrinsic 
muscle, which are also not atrophic.  During muscle testing, 
the Veteran offered almost no strength of flexion and 
extension in the elbow, which the examiner stated could in no 
way be related to a wound in the middle third of the forearm.

The examiner commented that he did not believe that the 
Veteran had any neurologic deficit secondary to the gunshot 
wound.  Most of the muscle mass of the forearm was proximal 
to the gunshot wound.  The nerves extending distal to the 
intrinsic muscles of the hand demonstrated no atrophy.  
Muscle testing was not reliable.  The Veteran did have a 
drooped right shoulder and did have atrophy of the muscles of 
the right shoulder, suggesting that he may have had a 
cerebrovascular accident 10 years earlier that caused this 
problem.  However, the examiner could attribute no permanent 
partial impairment of the gunshot wound itself.  The gunshot 
wound was distal to most of the mass of the muscles in groups 
VIII and VII.  The examiner further found no objective 
evidence of weakness, incoordination, fatigue, or loss of 
motion due to the gunshot wound.

The Board finds that the May 2005 VA examination report 
findings are further supported by a May 2005 VA x-ray taken 
of the right elbow, which demonstrated no acute fracture or 
dislocation.  The joint spaces were preserved.  There were no 
soft tissue abnormalities seen.  There was a linear density 
seen at the soft tissue at the level of the elbow joints on 
the radial side.  The examiner in May 2005 is also shown to 
have had an opportunity to review the evidentiary record in 
conjunction with his examination of the Veteran.

The report of a private neurological examination conducted in 
June 2007 shows that the Veteran was evaluated for complaints 
of back pain.  Examination, however, also revealed right side 
5/5 deltoid strength and 4/5 bicep strength.  Wrist 
extensors, finger flexors, and finger extensors were 
described as exhibiting 2/5 strength.  Muscle tone and mass 
was normal other than the atrophy found in the 
supraclavicular region.  

A VA muscles examination report dated in October 2008 is also 
of record.  Review of the examination report shows that the 
examiner had an opportunity to review the Veteran's claims 
folder in conjunction with the examination.  The Veteran 
complained of pain in his entire right arm.  The Veteran 
indicated that he used Trasmadol for pain relief.  

The examiner commented that the absence of atrophy suggested 
that the Veteran used his right arm normally.  The Veteran 
could manipulate a quarter equally in both hands.  No trophic 
changes were observed, nor were hyperpathia or allodynia 
suggesting the presence of a neuropathic pain disorder.  

The Veteran was also afforded a VA orthopedic examination in 
October 2008.  As above, the examiner had an opportunity to 
review the Veteran's claims folder.  The Veteran complained 
of weak right hand grip and pain in his right elbow, forearm 
and hand all since his initial injury.  He added that his 
right arm pain went into his right shoulder and neck.  He 
described right elbow stiffness, and denied swelling.  He 
added that his right arm pain flared-up every three months 
with no precipitating factors.  The Veteran was noted to be 
independent in all activities of daily living without 
adaptive equipment using his left upper extremity as his 
dominant extremity.  

Examination showed right elbow tenderness with no swelling.  
Forearm muscle bulk was equal in both arms.  The Veteran's 
right wrist and hand showed neither tenderness on palpation 
of the wrist, swelling or other deformities, nor intrinsic 
muscle atrophy.  Normal muscle bulk in the thenar and 
hypothenar eminence was present.  The Veteran could make a 
full fist with his right hand. The diagnosis was status post 
gunshot wound to right forearm with residual impaired 
function of the flexor digitorum superficials muscle.  

In short, the objective medical findings discussed above, to 
particularly include those set out as part of the May 2005 VA 
examination and x-ray report, as well as those findings 
contained as part of the two October 2008 VA examination 
reports, fail to demonstrate symptoms warranting a severe 
evaluation for Muscle Groups VII or VIII.  While the May 2005 
VA examination report findings do not contradict the 
Veteran's complaints of pain and numbness in his right arm or 
drooping of the right shoulder, the objective medical 
evidence, particularly the May 2005 VA examination report, 
demonstrates that these symptoms are not related to residuals 
of his gunshot wound in service, but are related to non-
service-connected disorders.  Also, as noted above, the VA 
examiner who conducted the October 2008 VA orthopedic 
examination commented that forearm muscle bulk was equal on 
both sides, as well as the absence of any intrinsic muscle 
atrophy of the right wrist or hand.  As such, the claim for 
an increased disability evaluation for residuals of a right 
elbow muscle disability under Diagnostic Codes 5307 or 5308 
is denied.  38 C.F.R. § 4.73 (2008).

Residuals of an Ulnar Nerve Injury

As noted above, the Veteran was granted a separate 10 percent 
rating under Diagnostic Code 8516.  Under Diagnostic Code 
8516, pertaining to paralysis of the ulnar nerve, major 
(dominant) hand, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, and severe 
incomplete paralysis warrants a 30 percent disability rating.  
A 50 percent disability rating is warranted for complete 
paralysis, the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  See 38 C.F.R. § 4.121a, Diagnostic Code 8516 
(2008).

VA evaluation record dated in July 2004 noted complaints of 
pain in the right arm.  Examination showed sensory loss well 
above the elbow, but a magnetic resonance image (MRI) of the 
cervical spine and neck did not reveal a cause.  The Veteran 
did have some disc herniations, but without root or cord 
compression.  Bicep reflex was present, but triceps was 
absent.  The Veteran has pain with neck movement, especially 
with leaning the head to the left.  The right arm was weak on 
motor testing, about 3 out of 5, but difficult to test due to 
pain.

VA examination report dated in April 2005 noted that there 
was no contracture in the right upper extremity and tone was 
normal.  There was atrophy present at the area of the gun 
shot wound, but none in the distal forearm or hand.  Proximal 
strength was 5 out of 5.  The examiner noted that give-way 
weakness in the right upper extremity at the elbow was 
present, including supination/pronation with at least 4 out 
of 5 strength.  The examiner received no effort in formal 
testing of distal muscles (0 out of 5 strength); however, the 
examiner found this inconsistent with what the Veteran could 
do functionally with his hand and wrist.  The Veteran was 
observed buttoning his left cuff with his right hand and 
grasps a pen to write with his right fist, but also had 
decent left handwriting.  He had diffuse sensory loss in the 
right upper extremity conforming to neither root nor 
peripheral nerve distribution.

In explaining the objective findings, the April 2005 VA 
examiner assessed that the weakness in the forearm and hand 
extends far beyond the muscle injury or an ulnar nerve 
lesion.  There was no atrophy of the ulnar innervated 
musculature of the hand to suggest significant motor nerve 
damage and the formal examination was inconsistent with 
function, suggesting embellishment.  However, the Veteran 
demonstrated preference for the left hand as he learned to 
write well with it.  Nevertheless, the examiner found that 
the sensory loss extended far beyond the expected involvement 
related to the injury and likely related to the Veteran's 
cerebral disease; however, the examiner could not exclude the 
possibility of ulnar distribution sensory loss in the hand.

Similar to the April 2005 VA examination report, the findings 
in the May 2005 VA examination report are found to be 
competent medical evidence as it was based on a review of the 
record and examination of the Veteran.  While the July 2004 
examiner noted some strength and nerve problems, unlike the 
May 2005 VA examiner, he did not make a finding as to their 
cause.  It appears that the objective findings indicating 
significant loss of strength and nerve problems with his 
right arm are due to a nonservice-connected problem, and not 
related to residuals of his ulnar nerve problems.  This is 
also supported by the fact that the Veteran himself indicated 
that he did not seek treatment for his right arm gunshot 
wound for over 30 years, except one time for swelling.

An October 2007 private EMG (electromyography) examination 
report included a diagnosis of evidence of a sensory ulnar 
neuropathy on the right side, with compression at the elbow.  
Examination showed motor strength of 5/5 in all muscle groups 
except a poor grip in the Veteran's right hand.  Sensory 
examination was described as being inconsistent.  

Review of an October 2008 VA muscles examination report shows 
that the examiner had an opportunity to review the Veteran's 
claims folder in conjunction with the examination.  The 
Veteran complained of numbness in the area of the ulnar 
aspect of his right hand to the wrist.  

Examination showed sensory testing was absent to fine touch, 
temperature, and vibration to the sternum on the right but 
position sense was intact.  

The examiner commented that the Veteran's examination was 
inconsistent with an ulnar lesion and non-physiologic.  The 
Veteran's sensory loss was described as being feigned.  The 
examiner concluded by opining that the Veteran may have some 
sensory loss in the ulnar distribution but he was unable to 
determine the degree without resorting to speculation.  

The Veteran was also afforded a VA orthopedic examination in 
October 2008.  As above, the examiner had an opportunity to 
review the Veteran's claims folder.  Examination showed right 
elbow tenderness with no swelling.  The supplied diagnosis 
was status post gunshot wound to right forearm with residual 
impaired function of the flexor digitorum superficials 
muscle.  

In short, the evidence noted above fails to show moderate 
nerve damage to warrant an increased evaluation under 
Diagnostic Code 8516.  38 C.F.R. § 4.124a.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximately balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.

Extraschedular

The Veteran's representative raised the issue of an 
extraschedular rating in a Written Brief Presentation dated 
in July 2006.  The Veteran's representative asserted that the 
Veteran wrote with his nondominant left hand.  For an 
extraschedular rating, it is provided under 38 C.F.R. 
§ 3.321(a) that the provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In this case, the Veteran has not been 
frequently hospitalized for his service-connected residuals 
from gunshot wound during the claims period.  In fact, the 
Veteran testified that he has not received treatment prior to 
making a claim for 30 years, except one time for swelling.  
See page seven of transcript.  There is also no competent 
evidence in the record that the Veteran's service-connected 
disorders considerably interfered with his employment.  The 
Veteran testified that he no longer worked in automobile 
sales as could not drive a car due to his right arm pain.  
See page six of transcript.  However, it has not been shown 
in the medical evidence that his service-connected disorder 
worsened over the years.  It appears that the Veteran was 
able to work as an automobile salesman all these years with 
the same service-connected disability.  The competent medical 
examination failed to reveal any additional disability 
associated with his service-connected disorders.  

Specifically concerning the Veteran's inability to work due 
to his service-connected disabilities, the Board observes 
that the VA physician who conducted the October 2008 VA 
orthopedic examination noted that the Veteran had been 
retired since 2002 from his job as a car salesman.  While the 
Veteran reported having to retire due to his inability to 
fill out paperwork anymore coupled with his inability to use 
a computer, the examiner opined that since the Veteran was 
able to maintain his job as a car salesman for 36 years, his 
service-connected right forearm disorder "minimally 
interfered with his employment."  She added, however, that 
the Veteran's forced retirement in 2002 was most likely 
caused by his lack of computer skills and not due to his 
right arm disorder.  

As such, it would appear that problems not related to his 
service-connected disorders resulted in the Veteran not being 
able to drive a car or otherwise work in automobile sales.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the Veteran's 
currently service-connected disorders, and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the Veteran has "exceptional or 
unusual" disorder such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VIII and VII, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


